Case 9:19-cv-81526-RLR Document 22 Entered on FLSD Docket 09/30/2020 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO. 19-CV-81526-RAR

  AVION LAWSON,

         Plaintiff,

  v.

  P. MCGEE, et al.,

        Defendants.
  _______________________________/

                  ORDER ADOPTING REPORT AND RECOMMENDATION

         THIS CAUSE comes before the Court upon United States Magistrate Judge Lisette Reid’s

  Report and Recommendation [ECF No. 21] (“Report”) on Plaintiff’s Amended Complaint

  pursuant to 42 U.S.C. § 1983 [ECF No. 19]. The Report recommends the Court allow Plaintiff’s

  Amended Complaint to proceed and that this case be joined and consolidated with Case No. 19-

  CV-14346-ROSENBERG. See Rep. at 2. The Court has carefully reviewed Judge Reid’s Report

  as well as the record. As of the date of this Order, no party has filed an objection to the Report,

  and the time to do so pursuant to Local Magistrate Rule 4(b) has elapsed.

          When a magistrate judge’s “disposition” has been properly objected to, district courts must

  review the disposition de novo. FED. R. CIV. P. 72(b)(3). However, when no party has timely

  objected, “the court need only satisfy itself that there is no clear error on the face of the record in

  order to accept the recommendation.” FED. R. CIV. P. 72 advisory committee’s notes (citation

  omitted). Although Rule 72 itself is silent on the standard of review, the Supreme Court has

  acknowledged Congress’s intent was to only require a de novo review where objections have been

  properly filed, not when neither party objects. See Thomas v. Arn, 474 U.S. 140, 150 (1985) (“It
Case 9:19-cv-81526-RLR Document 22 Entered on FLSD Docket 09/30/2020 Page 2 of 2



  does not appear that Congress intended to require district court review of a magistrate [judge]’s

  factual or legal conclusions, under a de novo or any other standard, when neither party objects to

  those findings.”). In any event, the “[f]ailure to object to the magistrate [judge]’s factual findings

  after notice precludes a later attack on these findings.” Lewis v. Smith, 855 F.2d 736, 738 (11th

  Cir. 1988) (citing Nettles v. Wainwright, 677 F.2d 404, 410 (5th Cir. 1982)).

          Because there are no objections to the Report, the Court did not conduct a de novo review

  of Judge Reid’s findings. Rather, the Court carefully reviewed the Report for clear error. Finding

  none, it is

          ORDERED AND ADJUDGED as follows:

          1.     The Report [ECF No. 21] is AFFIRMED AND ADOPTED.

          2.     Plaintiff’s Amended Complaint [ECF No. 19] shall PROCEED against (1) Officer

  McGee for deliberate indifference to a serious risk of harm and medical needs in violation of the

  Eighth Amendment and for retaliation in violation of the First Amendment; and (2) Warden Bryner

  for deliberate indifference to a serious risk of harm in violation of the Eighth Amendment and

  retaliation in violation of the First Amendment under a theory of supervisory liability.

          3.     This case, Case No. 19-CV-81526-RAR, shall be joined and consolidated with Case

  No. 19-CV-14356-ROSENBERG, subject to the consent of the Honorable Judge Robin L.

  Rosenberg.

          DONE AND ORDERED in Fort Lauderdale, Florida, this 30th day of September, 2020.




                                                        RODOLFO A. RUIZ II
                                                        UNITED STATES DISTRICT JUDGE




                                               Page 2 of 2
